IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VONDA PARKER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0647

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed January 8, 2016.

An appeal from the Circuit Court for Duval County.
Adrian G. Soud, Judge.

William Mallory Kent, Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


THOMAS, OSTERHAUS, and KELSEY, JJ., CONCUR.